EXHIBIT 1 - JOINT FILING AGREEMENT Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13D filed herewith (and any amendments thereto), relating to the common stock, par value $0.01 per share of United Rentals, Inc., is being filed jointly with the Securities and Exchange Commission pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, on behalf of each of the undersigned. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. December4, 2007 SuttonBrook Capital Management LP By:SuttonBrook Holdings LLC, Its General Partner By:/s/ John London Name: John London Title:Managing Member SuttonBrook Capital Portfolio L.P. By:SuttonBrook Capital Associates (Cayman) LTD Its General Partner By:SuttonBrook Capital Associates LLC, Its General Partner By:/s/ John London Name:John London Title:Managing Member /s/ John LondonJohn London /s/ Steven M. Weinstein Steven M. Weinstein
